[Cite as State v. Havens, 2022-Ohio-1712.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  ROSS COUNTY

State of Ohio,                               :    Case No. 21CA3745
                                             :
        Plaintiff-Appellee,                  :
                                             :
        v.                                   :    DECISION AND JUDGMENT
                                             :    ENTRY
Blake R. Havens,                             :
                                             :
        Defendant-Appellant.                 :    RELEASED: 05/19/2022

                                        APPEARANCES:

Linda L. Fallis, Chillicothe, Ohio, attorney for Appellant.

Anna Villarreal, City of Chillicothe Law Director, and Michele R. Rout, Assistant
City of Chillicothe Law Director, Chillicothe, Ohio, for Appellee.


Wilkin, J.

        {¶1} Appellant, Blake R. Havens, appeals the Chillicothe Municipal Court’s

judgment finding him guilty of possession of drugs pursuant to R.C.

2925.11(C)(2). On appeal, Havens asserts a single assignment of error: “The

trial court erred when it denied defendant-appellant’s motion to dismiss on

speedy trial grounds.” In this case, the pivotal issue is a legal question: when

does Havens’ speedy trial time begin to run, on the date he was arrested and

charged with operating a vehicle under the influence of drugs (“OVI”), or on the

subsequent date he was arrested and charged with possession of drugs? After

our review of the parties’ arguments, the record, and the applicable law, we

agree with the latter, i.e., Havens speedy trial time began to run on the date that

he was arrested for possession of drugs, which means that his speedy trial rights
Ross App. No. 21CA3745                                                                    2


were not violated. Therefore, we overrule Havens’ assignment of error and affirm

the judgment of the trial court.

                                    BACKGROUND

       {¶2} On January 19, 2020, a state trooper initiated a traffic stop against

Havens. Havens admitted to the trooper that he had taken methadone. During

the trooper’s investigation of Havens for OVI, he confiscated pills that he believed

were Xanax1 (Alprazolam). The trooper arrested Havens and the state charged

him with OVI. The pills were sent to the Ohio State Highway Patrol Crime Law

Laboratory (“lab”) for identification. Havens pled guilty to OVI on July 23, 2020.

       {¶3} In August 2020, the state received test results from the lab, which

confirmed that the pills seized from Havens were Alprazolam, which is a

controlled substance. See State v. Hill, 2018-Ohio-67, 104 N.E.3d 794, ¶ 7 (4th

Dist.). On September 18, 2020, the state charged Havens with possession of

Alprazolam (“possession”), which was a first-degree misdemeanor. On January

4, 2021, the state arrested Havens for possession.

       {¶4} On March 2, 2021, Havens filed a motion to dismiss the

possession charge alleging a violation of his speedy trial rights. On

March 12, 2021, the trial court issued a judgment entry denying Havens’

motion to dismiss. Subsequently, Havens waived his right to trial and

pleaded no contest to the possession charge. The court imposed a five-




1Xanax is a brand of Alprazolam. State v. Massucci, 6th Dist. Lucas No. G-4801-CL-201901302-
000, 2021-Ohio-88, fn. 5.
Ross App. No. 21CA3745                                                               3


day jail term, but also awarded Havens five days of jail-time credit. The

court further imposed 12 months of community control and restitution.

       {¶5} It is this judgment that Havens appeals, asserting that his speedy trial

rights were violated.

                           ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT DENIED DEFENDANT’S-
       APPELLANT’S MOTION TO DISMISS ON SPEEDY TRIAL GROUNDS

       {¶6} Havens argues that the trial court erred in determining that his

speedy trial rights began to run on January 2, 2021, the date he was arrested for

possession. Rather, he maintains that his speedy trial rights began to run on

January 19, 2020, the date that he was arrested for OVI and the trooper

confiscated the Alprazolam pills. Havens asserts that the state was not made

aware of any “new facts” after January 19, 2020 that could have triggered a new

speedy trial time for the possession charge. Havens relies primarily on two

cases, one from the Eighth and First District Courts of Appeals respectively. See

State v. Rutkowski, 8th Dist. Cuyahoga No. 86289, 2006-Ohio-1087 and State v.

Cooney, 124 Ohio App.3d 570, 706 N.E.2d 854 (1st Dist. 1997).

       {¶7} In Rutkowski, the state charged appellant with possession of

marijuana after a traffic stop. A subsequent lab result identified contraband also

recovered during the traffic stop to be ecstasy, an illegal drug. The state then

charged appellant with possession of drugs. The court of appeals held that the

lab results were not new facts that started a new speedy trial time for the drug-

possession charge.
Ross App. No. 21CA3745                                                                  4


       {¶8} In Cooney, the appellant was arrested for driving under the influence

of alcohol. A subsequent lab result indicated the appellant’s blood had a

prohibited alcohol content at the time of his arrest. The state then charged

appellant with driving with a prohibited amount of alcohol in his blood (“limits

charge”). Similar to Rutkowski, the Court in Cooney held that the lab result was

not a new fact that started a new speedy trial time for the limits charge.

       {¶9} Pursuant to these cases, Havens argues that in a case like his,

where a defendant is arrested/charged with an offense, and a substance

suspected to be contraband is confiscated from the defendant and sent for lab

testing, the subsequent lab result that confirms the illegal nature of the substance

is not a “new fact” that triggers a new speedy trial time. Rather, the speedy trial

for the subsequently-filed offense runs from the date that the original arrest was

made or charge was alleged. Havens maintains that applying that rule in this

case would mean that his speedy trial time for the possession charge would have

started when he was arrested on January 19, 2020, the date that he was

arrested for OVI. And because his drug charge was not resolved within 90 days

of that date, his speedy trial rights were violated, and the trial court erred in not

granting his motion to dismiss the possession charge.

       {¶10} In response, the state argues that “new facts include the drug

analysis results” as this Court has held on more than one occasion. See State v.

Daley, 4th Dist. Ross No. 11CA3240, 2012-Ohio-796 and State v. Skinner, 4th

Dist. Ross No. 6CA2931, 2007-Ohio-6320. Therefore, the state asserts that

Havens’ speedy trial rights for the possession charge did not begin to run at the
Ross App. No. 21CA3745                                                                5


time of his arrest for OVI, but instead began on the date that the state filed the

possession charge. The state maintains that Havens’ speedy trial rights were not

violated because his possession charge was resolved before his 90-day speedy

trial time expired. Thus, the state contends that the trial court did not err in

denying Havens’ motion to dismiss, so we should affirm its judgment.

                                          A. Law

                                1. Standard of Review

       {¶11} “Upon review of a speedy-trial issue, a court is required to count the

days of delay chargeable to either side and determine whether the case was tried

within applicable time limits.” State v. Sanchez, 110 Ohio St. 3d 274, 2006-Ohio-

4478, 853 N.E.2d 283, ¶ 8. “Appellate review of a trial court's decision on a

motion to dismiss for a speedy-trial violation involves a mixed question of law and

fact.” State v. James, 4th Dist. Ross No. 13CA3393, 2014-Ohio-1702, ¶ 23,

citing State v. Carr, 4th Dist. Ross No. 12CA3358, 2013-Ohio-5312, ¶ 12.

“Generally, an appellate court will defer to a trial court's factual findings if

competent and credible evidence supports those findings. However, an

appellate court will review de novo a trial court's application of the law to those

facts.” State v. Brown, 2016-Ohio-1453, 63 N.E.3d 509, ¶ 5 (4th Dist.), citing

Carr, at ¶ 12; State v. Fisher, 4th Dist. Ross No. 11CA3292, 2012-Ohio-6144, at

¶ 8. When reviewing the legal issues presented in a speedy trial claim, we must

strictly construe the relevant statutes against the state. Skinner, 4th Dist. Ross

No. 06CA2931, 2007-Ohio-6320 at ¶ 10, citing State v. Montgomery, 61 Ohio

St.2d 78, 80, 399 N.E.2d 552 (1980).
Ross App. No. 21CA3745                                                              6


                                  2. Speedy Trial Rights

       {¶12} “The Sixth Amendment to the United States Constitution and

Section 10, Article I of the Ohio Constitution guarantee a criminal defendant the

right to a speedy trial.” State v. Delong, 4th Dist. Ross No. 15CA3482, 2016-

Ohio-1412, ¶ 11. “The Ohio Legislature incorporated this guarantee within R.C.

2945.71, which provides specific time limits within which a defendant must be

brought to trial.” Id. R.C. 2945.71(B)(2), applicable in this case, provides that “a

defendant charged with a first * * * degree misdemeanor must be brought to trial

within 90 days after arrest or service of summons.” Id. “However, the R.C.

2945.71 time limits can be extended for any reason set out in R.C. 2945.72, but

those extensions must be strictly construed against the State.” State v.

Anderson, 4th Dist. Scioto No. 15CA3696, 2016-Ohio-7252, ¶ 18, citing State v.

Alexander, 4th Dist. Scioto No. 08CA3221, 2009-Ohio-1401, ¶ 17.

       {¶13} “An accused presents a prima facie case for discharge by

demonstrating that his case was pending for a time exceeding the statutory limits

provided in R.C. 2945.71.” State v. Monroe, 4th Dist. Scioto No. 05CA3042,

2007-Ohio-1492, ¶ 27, citing State v. Butcher, 27 Ohio St.3d 28, 30-31, 500

N.E.2d 1368 (1986). The burden then shifts to the state to show that the time

limit was extended under R.C. 2945.72. Id., citing Butcher at 31. “If an accused

is not brought to trial within the statutory time limit, the accused must be

discharged. R.C. 2945.73(B).

       3. Speedy Trial Time for Subsequently-Filed Charges that Arise from the
                          Same Incident as the Initial Charge

                                    a. The Rule
Ross App. No. 21CA3745                                                               7



       {¶14} In State v. Parker the Ohio Supreme Court recognized the general

rule that

        “ ‘when new and additional charges arise from the same facts as
        did the original charge and the state knew of such facts at the time
        of the initial indictment, the time within which trial is to begin on
        the additional charge is subject to the same statutory limitations
        period [for speedy-trial time] that is applied to the original charge.’
        ”

113 Ohio St. 3d 207, 2007-Ohio-1534, 863 N.E.2d 1032 ¶ 18, quoting State v.
Adams, 43 Ohio St.3d 67, 68, 538 N.E.2d 1025 (1989), quoting State v. Clay, 9
Ohio App.3d 216, 218, 459 N.E.2d 609 (1983).

However, the Court has also recognized an exception: “When additional criminal

charges arise from facts distinct from those supporting an original charge, or the

state was unaware of such facts at that time, the state is not required to bring the

accused to trial within the same statutory period as the original charge

under R.C. 2945.71 et seq.” (Emphasis added.) Id. at ¶ 19, quoting State v.

Baker, 78 Ohio St.3d 108, 112, 676 N.E.2d 883 (1997). Instead, the defendant’s

speedy trial time begins to run from the time that the subsequent charge was

filed (State v. Lekan, 2d Montgomery Dist. No. 16108, 1997 WL 351287, * 2

(June 27, 1997), citing Baker), or after the defendant’s arrest, if the state was

unable to serve the defendant with the summons. Delong, 4th Dist. Ross No.

15CA3482, ¶ 11.

       {¶15} The more specific issue of whether laboratory results regarding a

subsequent charge that show an illegal substance constitutes an “additional fact”

that triggers a new speedy trial clock is an issue that has been addressed by

several Ohio appellate districts, applying Baker. Of those appellate districts, a
Ross App. No. 21CA3745                                                                8


majority, including this Court, as well as the Second, Ninth, Eleventh, and Twelfth

Districts, have held that a subsequent indictment for a drug offense, which was

dependent upon a lab analysis to identify the drug and was not available to the

state at the time of the original indictment, is an additional fact that starts the

running of a new speedy trial clock for the subsequent charge. See Skinner, 4th

Dist. Ross No. 06CA2931, 2007-Ohio-6320; Lekan; State v. Armstrong, 9th Dist.

Medina No. 03CA0064-M, 2004-Ohio-726; State v. Clark, 11th Dist. Portage No.

2001-P-0031, 2004-Ohio-334; and State v. Riley, 12th Dist. Clermont No. CA99-

09-087. It appears that only the First and Eighth District Courts of Appeals have

held otherwise. See Cooney, 124 Ohio App.3d 570, 706 N.E.2d 854 (1st

Dist.1997) and Rutkowski, 8th Dist. Cuyahoga No. 86289, 2006-Ohio-1087.

                             b. The Impetus of Skinner

       {¶16} In Lekan, the state, in pertinent part, charged appellant on April 28,

1995 with driving under the influence of alcohol (“DUI”) in violation of R.C.

4511.19(A)(1). Lekan at *1. On July 3, 1996, after receiving lab results from

appellant’s urine sample that had been collected on the date of his arrest for DUI,

the state charged Lekan with driving with a prohibited concentration of alcohol

(“limits charge”) in his system under former R.C. 4511.19(A)(4). Id. Both

charges arose out of the same incident, the traffic stop on April 28, 1995. Id.

       {¶17} On July 3, 1996, appellant pleaded no contest to the both charges,

but also filed a motion to dismiss the subsequently-filed limits charge alleging a

violation of his right to a speedy trial. Id. The court denied his motion, found

Lekan guilty, and imposed a sentence for the DUI charge, only. Id.
Ross App. No. 21CA3745                                                                 9


        {¶18} On appeal, the appellant in Lekan, in part argued that the trial court

erred in denying his motion to dismiss the limits charge. Id. The court of appeals

rejected appellant’s argument reasoning:

         In this case, a charge of violating R.C. 4511.19(A)(4) was
         dependent upon a laboratory analysis of Lekan's urine specimen
         which showed a concentration “of fourteen hundredths of one
         gram or more by weight of alcohol per one hundred milliliters of
         (Lekan's) urine.” See R.C. 4511.19(A)(4). This information was
         not available to the police on April 28, 1995 when Lekan was
         charged with violating R.C. 4511.19(A)(1). Accordingly, the (A)(4)
         charge falls within the rule announced in Baker.

Id. at *2.

The court elaborated:

         Although the State does not attempt to justify the entire period of
         delay between early May, 1995, when the results of the urine
         analysis were known to the State of Ohio, and July 3, 1996, when
         the per se violation pursuant to R.C. 4511.19(A)(4) was charged,
         this period of delay, without more, appears to be of no
         consequence given the facts in Baker, wherein the supreme court
         found of no consequence the fact that the State of Ohio was in
         possession of the information supporting the subsequent
         indictment by mid-September, 1993, but did not file the
         subsequent indictment until June 1, 1994.

Id.

Therefore, the court of appeals overruled appellant’s assignment of error alleging

a violation of his speedy rights. Id.

        {¶19} We found Baker, Lekan, and State v. Cantrell, 2d Clark No.

00CA95, 2001 WL 1018234 (Sept. 7, 2001) (Similar holding to Lekan) integral to

our analysis in Skinner, 4th Dist. Ross No. 06CA2931, 2007-Ohio-6320. In

Skinner, the state arrested appellant on January 28, 2006 for operating a vehicle

while under the influence of alcohol in violation of R.C. 4511.19(A)(1)(a)
Ross App. No. 21CA3745                                                              10


“(‘hereinafter first offense’)”. Id. at ¶ 2. The officer took a urine sample from the

appellant after his arrest. Id. at ¶ 3.

       {¶20} On May 1, 2006, the state charged appellant with operating a motor

vehicle with a prohibited concentration of alcohol in his blood “(hereinafter

‘second offense’)” from his urine sample that was collected after his arrest for the

first offense on January 28, 2006. Id. On July 19, 2006, appellant filed a motion

to dismiss the second offense based on a speedy trial rights violation, which the

court denied. Id. at ¶ 5. Eventually, the state dismissed the first offense in

exchange for appellant pleading no contest to the second offense, and the court

found him guilty and imposed sentence. Id.

       {¶21} On appeal, appellant asserted that the trial court erred in denying

his motion to dismiss on a speedy trial violation for the second offense. Id. at ¶

6. He maintained that his speedy trial time should have started on January 28,

2006, the date of his arrest for the first offense. Id. at ¶ 7.

       {¶22} We disagreed and held that

        the charge stemming from the second offense was not subject to
        the same speedy trial time table as the charge stemming from the
        first offense. In fact, the time table for the second offense began
        to run from the date of filing and service, which took place May 1,
        2006. The state then had 90 days from May 1, 2006, to bring the
        Appellant to trial. Thereafter, on May 24, 2006, the Appellant
        waived his speedy trial rights to both sets of charges. Thus, as the
        Appellant waived his speedy trial rights as to the 90 day period
        contemplated by R.C. 2945.71(B)(2) and his rights have not been
        violated.

Skinner at ¶ 16.

Therefore, we affirmed the trial court’s judgment denying appellant’s motion to

dismiss the second offense.
Ross App. No. 21CA3745                                                                11




                                      B. Analysis

       {¶23} Havens acknowledges our holding in Skinner, but urges us to

reconsider and apply Rutkowski, 8th Dist. Cuyahoga No. 86289, 2006-Ohio-

1087. [5] Havens recounts the facts and holding in Rutkowski and maintains they

are similar to his case herein. And similar to the reasoning in Rutkowski, Havens

maintains that the lab test results showing that the pills seized from him were

Alprazolam, which was not received by the state until months after his initial

arrest, did not provide additional facts to trigger a new speedy trial time for his

possession charge.

       {¶24} In Rutkowski, the appellant admitted during the traffic stop that she

had ecstasy in her possession. Id. at ¶ 26. However, similar to the Tenth

District’s decision in State v. Scott, “[u]nlike the prosecution in Rutkowski, the

state here had neither an admission from defendant or lab results that at the time

of defendant's initial arrest confirmed he possessed [a controlled substance].”

10th Dist. Franklin No. 9AP-611, 2009-Ohio-6785, ¶ 21; see also Lekan, 1997

WL 351287, at * 2 (For purposes of speedy trial time, the second offense of

driving with a prohibited concentration of alcohol did not arise from the same set

of facts as the original charges because the second offense depended on a lab

analysis that was not available to the police on the date the defendant first was

charged); Armstrong, 9th Dist. No. 03CA0064-M, 2004-Ohio-726 (For purposes

of speedy trial time, the state was not subject to the timeframe applicable to the
Ross App. No. 21CA3745                                                                                   12


original charges where the subsequent indictment depended on confirmation

from a lab report that the white powder confiscated was cocaine); Clark, 11th

Dist. No.2001-P-0031, 2004-Ohio-334 (Although the state suspected the

confiscated substance was cocaine prior to its analysis, the speedy trial time did

not apply from the date of the first indictment because the lab analysis results

were not received until after the first indictment). “[A]lthough the State may have

had a good idea that the substance was [Alprazolam] prior to the analysis date,

they did not know for sure until the substance was analyzed.” Clark at ¶ 73.

Therefore, we find Rutkowski distinguishable from the instant case.

         {¶25} Instead, we find our holding in Skinner persuasive. While the

arresting trooper testified that he believed that Havens possessed Xanax

(Alprazolam) pills, he also testified “I didn’t inspect it super-close, just in case it

did contain something else such as fentanyl.”2 Clearly, only a lab test could have

detected if the pills were indeed Alprazolam, and/or contained other illegal

substances, such as fentanyl. In sum, similar to Skinner, the state did not have

enough facts to charge Havens for possession of Alprazolam until the state

received the lab results confirming that the substance confiscated from Havens

during the traffic stop was Alprazolam. Therefore, we decline Havens’ invitation

to reconsider Skinner and adopt the reasoning in Rutkowski.




2 Fentanyl can be deadly in minute amounts, including by inhalation. See State v. Philpott, 8th
Dist. Cuyahoga Nos. 109173, 109174, and 109175, 2020-Ohio-5267, ¶ 71 (“Det. Hourihan
testified that ‘just one little speck of [fentanyl], if it's inhaled or even [in] contact with your skin can
be fatal.’”). [brackets sic.]. Therefore, it was for the trooper’s own protection to not examine the
pills too closely.
Ross App. No. 21CA3745                                                            13


       {¶26} Applying Skinner, we hold that with regard to the subsequently-filed-

possession charge, the lab result proving that the substance confiscated from

Havens was indeed Alprazolam was not known at the time the state filed the

initial OVI charge. Therefore, the lab results provided “additional facts” that

triggered a new speedy trial clock for the possession charge.

       {¶27} However, it appears that Havens was not served with the summons

for the possession charge filed on September 18, 2020, because on December

21, 2020, the trial court issued a warrant for Havens’ arrest. Havens was not

arrested for possession until January 4, 2021. Accordingly, his speedy trial time

did not start to run until January 5, 2021. See State v. Szorady, 9th Dist. No.

02CA008159, 2003-Ohio-2716, at ¶ 12. (The time for speedy trial begins to run

a day after a defendant is arrested). From January 5, 2021 (the date of after

Havens arrest) up to, and including March 25, 2021 (the date Havens pleaded

guilty to the possession) was 80 days. Therefore, the state did not violate

Havens speedy trial rights under R.C. 2945.71(B)(2) (First degree misdemeanor

must be brought to trial within 90 days).

                                  CONCLUSION

       {¶28} The trial court did not err in denying Havens’ motion to dismiss the

possession charge on speedy trial grounds. Accordingly, we affirm the trial

court’s judgment entry denying Havens’ motion to dismiss.



                                                         JUDGMENT AFFIRMED.
Ross App. No. 21CA3745                                                               14


                                JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall
pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the 60-day period, or the failure of the Appellant to
file a notice of appeal with the Supreme Court of Ohio in the 45-day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to
expiration of 60 days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Abele, J. and Hess, J.: Concur in Judgment and Opinion.


                                        For the Court,


                                    BY: ____________________________
                                       Kristy S. Wilkin, Judge


                               NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.